Citation Nr: 0922064	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the Veteran's claim of entitlement to 
service connection for PTSD.  This issue was remanded for 
further development in February 2007 and October 2008, and 
now returns again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the Veteran does not have a diagnosis of PTSD related to any 
in service verifiable stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2007, May 2007, August 2007, and 
October 2008.  These letters collectively informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the appellant should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  The appellant was also specifically informed of the 
law as it pertains to effective dates by the March 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records, and providing the Veteran 
with a VA examination.  Consequently, the duty to notify and 
assist has been satisfied in this appeal, as to those claims 
now being finally decided.

The Veteran and his representative contend that he has a 
current diagnosis of PTSD related to stressful experiences he 
encountered while he was stationed in Vietnam.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, while the majority of the Veteran's recent treatment 
records do show a diagnosis of PTSD, the Veteran continues to 
have no verified in service stressors on which this diagnosis 
can be based.

In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held 
there is no duty to assist where Veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center (JSSRC).  
The Court has also held that the duty to assist is not a one-
way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Veteran has been repeatedly informed that, even with a 
diagnosis of PTSD, there must be credible supporting evidence 
that his reported in service stressors occurred, particularly 
in light of the fact that the Veteran has a noncombat MOS of 
stock clerk, and his DD-214, service treatment, and service 
personnel records do not show any evidence that the Veteran 
participated in combat in service.

An attempt was made to contact the JSRRC to verify the 
Veteran's reported stressors, however, the response from the 
JSRRC was that the Veteran had not provided a complete time 
period or the complete and correct unit of assignment in 
Vietnam, such that his reported stressors could be verified.  
The Veteran was specifically informed, in an August 2007 
letter, that the JSRRC was unable to verify his stressors due 
to incomplete information, and the Veteran was specifically 
asked at that time to provide his complete and correct unit 
of assignment at the time of the reported stressful 
incidents.  No response was received from the Veteran.

In light of the absence of necessary details concerning the 
Veteran's claimed stressors, particularly the dates and the 
correct unit of assignment, VA has satisfied its 
responsibilities to assist the Veteran in connection with the 
current claim.

 The Board thus finds that the Veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis." 
Cohen, 10 Vet. App. at 140.  In this case, although the 
Veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

It is important for the Veteran to understand that if there 
is no combat experience, or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

In this case, however, following a detailed review of this 
evidence as well as the opportunity to hear the Veteran's 
testimony, the Board finds that the Veteran's reported 
stressors do not provide a basis to grant service connection 
for PTSD.  The Veteran's statements, even in light of 
Pentecost, without further information from the Veteran, do 
not provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that Veteran was present during an attack, 
or was a door gunner, as he has stated he was, and his 
statements do not provide information needed to confirm such 
presence.

In short, as the Veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  While the Veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
and Espiritu, both supra.  Hence, the Board finds that the 
preponderance of the evidence of record is against the claim. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


